                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                 3:12-cr-00538-BR
                                         (3:16-cv-02286-BR)
            Plaintiff,
                                          OPINION AND ORDER

v.

TANA CHRIS LAWRENCE,

            Defendant.


BILLY J. WILLIAMS
United States Attorney
CRAIG J. GABRIEL
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204
(503) 727-1107

            Attorneys for Plaintiff

PER C. OLSON
Hoevet Olson Howes, PC
1000 S.W. Broadway
Suite 1740
Portland, OR 97205
(503) 228-0497

            Attorneys for Defendant


1    - OPINION AND ORDER
BROWN, Senior Judge.

      This matter comes before the Court on Defendant Tana Chris

Lawrence’s Second Amended Motion (#281) Under 28 U.S.C.

§ 2255 to Vacate, Set Aside or Correct Sentence by A Person in

Federal Custody.   For the reasons that follow, the Court DENIES

Defendant’s Motion and DECLINES to issue a Certificate of

Appealability.



                              BACKGROUND

      On October 11, 2012, Defendant Tana Chris Lawrence and

Angeledith Saramaylene Smith and were charged in an Indictment

with Murder in the First Degree.    Specifically, the Indictment

alleged on September 29, 2012, Lawrence and Smith “with malice

aforethought, did unlawfully kill Faron Lynn Kalama . . . in the

perpetration of, or in the attempt to perpetrate, kidnapping,

aggravated sexual abuse, sexual abuse, and burglary” in violation

of 18 U.S.C. §§ 1111, 1201 (a)(2), 224l(a), 2242 and Oregon

Revised Statutes § 164.225.

      On November 6, 2012, Lawrence and Smith were charged in a

Superseding Indictment with Murder in the First Degree on the

same grounds as those stated in the initial Indictment.

      On October 17, 2013, Lawrence and Smith were charged in a

Second Superseding Indictment with two counts of Murder in the

First Degree.    Count One alleged on September 29, 2012, Lawrence


2   - OPINION AND ORDER
and Smith

            with malice aforethought, did unlawfully kill
            Faron Lynn Kalama, in the perpetration of, or in
            the attempt to perpetrate, Burglary in the First
            Degree, in violation of Oregon Revised Statute
            164.225, that is:

                 (a) In the District of Oregon . . .
                 defendants LAWRENCE and SMITH . . . did
                 unlawfully and knowingly enter and remain in
                 a dwelling located at 2237 Elliot Heights,
                 Warm Springs, Oregon, with intent to commit a
                 crime therein, that is, Assault With A
                 Dangerous Weapon With Intent To Do Bodily
                 Harm, in violation of 18 U.S.C. § 113(a)(3);

            All in violation of 18 U.S.C. §§ 1111, 1153, 2.

Count Two alleged on September 29, 2012, Lawrence and Smith

            with malice aforethought, did unlawfully kill
            Faron Lynn Kalama, in the perpetration of, or in
            the attempt to perpetrate, kidnapping, in
            violation of 18 U.S.C. § 120l(a)(2), that is:

                 (a) In the District of Oregon . . .
                 defendants LAWRENCE and SMITH . . . did
                 unlawfully seize, confine, kidnap, abduct,
                 and carry away Faron Lynn Kalama and held her
                 for a benefit;

            All in violation of 18 U.S.C. §§ 1111, 1153, 2.

      On November 14, 2013, Lawrence and Smith were charged in a

Third Superseding Indictment with three counts of Murder in the

First Degree.   Count One alleges on September 29, 2012, Lawrence

and Smith

            with malice aforethought, did unlawfully kill
            Faron Lynn Kalama, in the perpetration of, or in
            the attempt to perpetrate, Burglary in the First
            Degree, in violation of Oregon Revised Statute
            164.225, that is:


3   - OPINION AND ORDER
                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully and knowingly enter and remain in
                a dwelling located at 2237 Elliot Heights,
                Warm Springs, Oregon, with intent to commit a
                crime therein, that is, Assault With A
                Dangerous Weapon With Intent To Do Bodily
                Harm, in violation of 18 U.S.C. § 113(a)(3);

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

Count Two alleges on September 29, 2012, “at a time separate and

subsequent to the offense described in Count 1,” Lawrence and

Smith

           with malice aforethought, did unlawfully kill
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, Burglary in the First
           Degree, in violation of Oregon Revised Statute
           164.225, that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully and knowingly enter and remain in
                a dwelling located at 2237 Elliot Heights,
                Warm Springs, Oregon, with intent to commit a
                crime therein, that is, Assault With A
                Dangerous Weapon With Intent To Do Bodily
                Harm, in violation of 18 U.S.C. § 113(a)(3);

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

Count Three alleges on September 29, 2012, Lawrence and Smith

           with malice aforethought, did unlawfully kill
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, kidnapping, in
           violation of 18 U.S.C. § 120l(a)(2), that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully seize, confine, kidnap, abduct,
                and carry away Faron Lynn Kalama and held her
                for a benefit;

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

4   - OPINION AND ORDER
      On November 18, 2013, the Court held an arraignment hearing

on the Third Superseding Indictment and set a briefing schedule

for any motions against the Third Superseding Indictment.

      On November 21, 2013, before the deadline for any motions

against the Third Superseding Indictment had passed, Lawrence

pled guilty to the third count of Murder in the First Degree.

      On April 16, 2014, the Court held a sentencing hearing,

granted the government’s Motion to Dismiss Counts One and Two of

the Third Superseding Indictment as to Lawrence, and sentenced

Lawrence to a term of life imprisonment.

      On April 17, 2014, the Court entered a Judgment.

      On April 30, 2014, Lawrence filed a Notice of Appeal to the

Ninth Circuit.

      On January 14, 2016, the Ninth Circuit issued a Mandate

affirming Lawrence’s sentence and conviction.

      On March 25, 2016, Lawrence filed a Petition for Writ of

Certiorari to the United States Supreme Court.

      On May 2, 2016, the Supreme Court denied Lawrence’s Petition

for Writ of Certiorari.

      On December 5, 2016, Lawrence filed a pro se Motion (#235)

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence.

      On December 12, 2016, the Court appointed counsel for

Lawrence for purposes of her Motion to Vacate.

      On May 1, 2017, Lawrence filed an Amended Motion (#247)


5   - OPINION AND ORDER
Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

on the ground of ineffective assistance of counsel.

      On January 11, 2018, Lawrence filed a Second Amended Motion

(#281) Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence on the ground of ineffective assistance of counsel.    The

Court took this matter under advisement on June 24, 2019.



                             STANDARDS

      28 U.S.C. § 2255 provides in pertinent part:

           A prisoner in custody under sentence of a court
           established by Act of Congress claiming the right
           to be released upon the ground that the sentence
           was imposed in violation of the Constitution or
           laws of the United States, or that the court was
           without jurisdiction to impose such sentence, or
           that the sentence was in excess of the maximum
           authorized by law, or is otherwise subject to
           collateral attack, may move the court which
           imposed the sentence to vacate, set aside or
           correct the sentence.

                                 * * *

           If the court finds that the judgment was rendered
           without jurisdiction, or that the sentence imposed
           was not authorized by law or otherwise open to
           collateral attack, or that there has been such a
           denial or infringement of the constitutional
           rights of the prisoner as to render the judgment
           vulnerable to collateral attack, the court shall
           vacate and set the judgment aside and shall
           discharge the prisoner or resentence him or grant
           a new trial or correct the sentence as may appear
           appropriate.

      Although "the remedy [under § 2255] is . . . comprehensive,

it does not encompass all claimed errors in conviction and


6   - OPINION AND ORDER
sentencing. . . .   Unless the claim alleges a lack of

jurisdiction or constitutional error, the scope of collateral

attack [under § 2255] has remained far more limited."      United

States v. Addonizio, 442 U.S. 178, 185 (1979).



                            DISCUSSION

      Lawrence moves to vacate her conviction and sentence on the

ground that she received ineffective assistance of counsel and

asserts nineteen bases for her claim.    Specifically, Lawrence

alleges counsel provided ineffective assistance when he

      1.   failed to file a motion to dismiss the Third

           Superseding Indictment in order to assert that all

           counts of the Third Superseding Indictment failed to

           allege an offense;

      2.   recommended “Lawrence plead guilty to Count Three under

           the terms outlined in her plea agreement . . . because

           Count Three, as alleged in the Third Superseding

           Indictment, failed to allege an offense”;

      3.   advised Lawrence “to plead guilty, without advising her

           that, if she were to go to trial, evidence of

           intoxication, mental illness, and intellectual

           disability would be admissible as to defendant’s intent

           to commit the crimes alleged”;

      4.   “failed to move for an arrest of judgment under Federal


7   - OPINION AND ORDER
           Rules of Criminal Procedure . . . 34, after the change

           of plea, asserting that the case should be dismissed

           because Count Three failed to state an offense”;

      5.   advised Lawrence “to plead guilty pursuant to a plea

           agreement in which the government could ask for no more

           than 35 years of imprisonment without adequately

           advising [Lawrence] of the risk that the court would

           impose a sentence of life imprisonment”;

      6.   failed to negotiate a plea agreement in which Lawrence

           would not have to waive her right to an appeal in the

           event the Court imposed a sentence of life

           imprisonment;

      7.   “failed to negotiate a plea agreement under Federal

           Rules of Criminal Procedure, Rule 11(c)(1)(C), that

           would have bound the court to impose a sentence within

           a term of years and less than life imprisonment”;

      8.   “failed to object to the government’s breach of the

           plea agreement at sentencing when it compared . . .

           Lawrence’s case unfavorably with other cases in the

           District of Oregon, described . . . Lawrence’s conduct

           as worse than that of other defendants in the district,

           and made other statements that contradicted its promise

           and obligation to sincerely argue for imposition of no

           more than 35 years’ imprisonment”;


8   - OPINION AND ORDER
      9.    failed to consider the possibility that the Court would

            impose a sentence above the maximum term recommended by

            the government;

      10.   “failed to object to the government presenting partial

            sentencing information about other cases in the

            District of Oregon, failed to request more information

            about those cases, failed to request more time to

            address those cases, and failed to adequately address

            those cases at sentencing”;

      11.   “failed to object to the Court’s separate request for

            sentencing materials from other cases in the District

            of Oregon”;

      12.   “failed to object to the Court’s reliance on its own

            memory and recollection of other Murder in the First

            Degree cases and sentences imposed in the district in

            support of the court’s assertion that [Lawence’s] case

            was not sufficiently similar to those other cases to

            justify a sentence of less than life imprisonment”;

      13.   “failed to obtain and present to the Court . . .

            sentencing data that would have provided the Court with

            a meaningful basis of comparison when the Court was

            determining what sentence to impose”;

      14.   “[w]hen, at sentencing, the Court’s statements made it

            plain that the Court considered defendants’ conduct


9   - OPINION AND ORDER
           worse than that of others convicted of First Degree

           Murder in the District of Oregon, defense counsel

           failed to move for a continuance on the basis that the

           defense had not had a fair or meaningful opportunity to

           understand, evaluate, and present information about

           those cases”;

     15.   “failed to assert on appeal that the sentence of life

           imprisonment was substantively unreasonable”;

     16.   conceded “on appeal that the failure to object to the

           prosecution’s breach of the plea agreement at the

           sentencing hearing resulted in the application of the

           ‘plain error’ standard of review on appeal of whether

           the government breached the plea agreement”;

     17.   failed to argue on appeal that “the government’s breach

           of a plea agreement warranted remand for re-sentencing

           before a different judge”;

     18.   failed to argue on appeal that “the ‘harmless error’

           rule did not apply to the law of contractual plea

           agreements”; and

     19.   “[t]o the extent that this Court were to conclude that

           the constitutional deprivations viewed individually

           were harmless, not prejudicial, or otherwise not

           warranting relief, it must conclude that the cumulative

           effect of the multiplicity of errors (in any


10 - OPINION AND ORDER
          combination) does.”

     The government asserts the Court should deny Lawrence’s

Motion in its entirety.

I.   Standards

     The Supreme Court has established a two-part test to

determine whether a defendant has received constitutionally

deficient assistance of counsel.     Premo v. Moore, 131 S. Ct. 733,

739 (2011).   See also Strickland v. Washington, 466 U.S. 668,

678, 687 (1984).   Under this test a defendant must not only prove

counsel's assistance was deficient, but also that the deficient

performance prejudiced the defense.     Premo, 131 S. Ct. at 739.

See also Sexton v. Cozner, 679 F.3d 1150, 1159 (9th Cir. 2012);

Ben–Sholom v. Ayers, 674 F.3d 1095, 1100 (9th Cir. 2012).

     “To prove deficiency of performance, the defendant must show

counsel made errors so serious that performance fell below an

objective standard of reasonableness under prevailing

professional norms.”     Mak v. Blodgett, 970 F.2d 614, 618 (9th

Cir. 1992)(citing Strickland, 466 U.S. at 687-88)).     See also

Sexton, 679 F.3d at 1159 (citing Premo, 131 S. Ct. at 739).        The

court must inquire “whether counsel's assistance was reasonable

considering all the circumstances” at the time of the assistance.

Strickland, 466 U.S. at 688.     See also Detrich v. Ryan, 677 F.3d

958, 973 (9th Cir. 2012).    There is a strong presumption that

counsel's assistance was adequate.     Strickland, 466 U.S. at 689.


11 - OPINION AND ORDER
See also Sexton, 679 F.3d at 1159.

        To prove prejudice “[t]he defendant must show that there is

a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.        See also Sexton, 679 F.3d at 1159-

60.    “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”         Strickland, 466 U.S. at

695.        See also Sexton, 679 F.3d at 1160.

        The court “need not determine whether counsel's performance

was deficient before examining the prejudice suffered by the

defendant.”        Strickland, 466 U.S. at 697.   See also Heishman v.

Ayers, 621 F.3d 1030, 1036 (9th Cir. 2010).        “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, . . . that course should be followed.”

Strickland, 466 U.S. at 697.        See also Heishman, 621 F.3d at

1036.



                                 DISCUSSION

        As noted, Lawrence alleges 19 bases for her claim of

ineffective assistance of counsel.

I.      Ineffective Assistance Claims Based on the Indictments

        As noted, Lawrence alleges trial counsel1 provided


        1
       Lawrence was represented by Thomas Coan at all times
through her appeal.

12 - OPINION AND ORDER
ineffective assistance when he failed to file a motion to dismiss

the Third Superseding Indictment on the ground that none of the

counts alleged an offense.   Specifically, Lawrence asserts:

          The Third Superseding Indictment failed to state
          an offense because it relied on improper
          predicates in each of the three counts of Felony
          Murder under 18 U.S.C. § 1111(a). Counts One and
          Two alleged that the death of Ms. Kalama occurred
          in the perpetration or attempted perpetration of
          Burglary in the First Degree, as defined by the
          Oregon statute, ORS 164.225. Count Three alleged
          that the death occurred in the perpetration or
          attempted perpetration of kidnapping, as defined
          by 18 U.S.C. § 1201(a)(2). But by including
          “burglary” and “kidnapping” in the list of
          predicate crimes in the Felony Murder statute,
          Congress did not intend to incorporate varied and
          inconsistent statutory definitions of these
          crimes, and instead intended uniform generic
          definitions.

Def.’s Mem. in Support of Second Am. Mot. to Vacate at 30-31.

     A.   Oregon Revised Statutes § 164.225 as a Predicate to
          Felony Murder

          In Counts One and Two of the Third Superseding

Indictment the government alleged Lawrence and Smith “with malice

aforethought, did unlawfully kill Faron Lynn Kalama, in the

perpetration of, or in the attempt to perpetrate, Burglary in the

First Degree, in violation of Oregon Revised Statute 164.225.”

Lawrence asserts counsel provided ineffective assistance when

they failed to assert Oregon’s burglary statute is not a

predicate felony that can support a conviction for felony murder

under § 1111(a).

          The government asserts defense counsel was not

13 - OPINION AND ORDER
ineffective for failing to assert Oregon’s burglary statute was

not a predicate felony that could support a conviction for felony

murder because it was not until nearly three years after the

government filed the Third Superseding Indictment that the Ninth

Circuit held state burglary statutes could be too broad to

support burglary as a predicate to federal felony murder.     See

United States v. Reza-Ramos, 816 F.3d 1110 (9th Cir. 2016).

          The Ninth Circuit has made clear that counsel are not

ineffective for failing to anticipate a decision in a later case.

See, e.g., Styers v. Schriro, 547 F.3d 1026, 1032 (9th Cir. 2008)

(“Styers relies almost exclusively on our decision in Daniels v.

Woodford, 428 F.3d 1181 (9th Cir. 2005). . . .   However, Daniels

was issued almost fifteen years after Styers' voir dire

proceedings. . . .   As such, Styers cannot rest his ineffective

assistance of counsel claim on Daniels.”); Lowry v. Lewis, 21

F.3d 344, 346 (9th Cir. 1994)(holding an attorney is not

ineffective for failing to anticipate a decision in a later

case).

          Because the Ninth Circuit did not hold until three

years after the government filed the Third Superseding Indictment

that state burglary statutes could be too broad to support

burglary as a predicate to federal felony murder, the Court

concludes defense counsel’s performance did not fall below an

objective standard of reasonableness under the then-existing


14 - OPINION AND ORDER
prevailing professional norms when they failed to challenge the

Third Superseding Indictment on the ground that Oregon’s burglary

statute is too broad to be a predicate felony that can support a

conviction for felony murder under § 1111(a).    Accordingly, the

Court concludes defense counsel was not ineffective when he

failed to challenge the Third Superseding Indictment on that

ground.

     B.      Kidnapping under 18 U.S.C. § 1201 as a Predicate to
             Felony Murder

             Lawrence also asserts her counsel was ineffective when

he failed to file a motion to dismiss Count Three of the Third

Superseding Indictment on the ground that the federal kidnapping

statute, 18 U.S.C. § 1201(a)(2), is not a predicate felony that

can support a conviction for Felony Murder under 18 U.S.C.

§ 1111(a).    Specifically, Lawrence contends although Congress

added kidnapping to the list of predicate crimes in the Felony

Murder statute, 18 U.S.C. § 1111(a), that list does not reference

18 U.S.C. § 1201.    According to Lawrence, therefore, Congress

intended only generic kidnapping to qualify as a predicate felony

to support a charge of felony murder.    Lawrence notes the Ninth

Circuit has concluded “the generic definition of kidnapping

encompasses, at a minimum, the concept of a ‘nefarious purpose[]’

motivating restriction of the victim’s liberty.”     United States

v. Gonzalez-Perez, 472 F.3d 1158, 1161 (9th Cir. 2007).    Federal



15 - OPINION AND ORDER
kidnapping under § 1201, however, only requires the kidnapping to

be “for a benefit.”    Lawrence asserts because the Third

Superseding Indictment alleged only § 1201 as the predicate

offense for the charge of felony murder and, therefore, it

alleged only that Lawrence and Smith kidnapped Kalama “for a

benefit,” the Third Superseding Indictment failed to allege an

offense.    According to Lawrence, therefore, defense counsel was

ineffective when they failed to move to dismiss the Third Count

on this basis.

             The government, however, asserts there was not any

authority that indicated kidnapping under § 1201 could not serve

as a predicate offense to felony murder at the time of the Third

Superseding Indictment.    Moreover, the government asserts

Lawrence could not have established prejudice in any event

because if defense counsel had moved to dismiss the Third Count

on that basis, the government would have amended the Third

Superseding Indictment to allege nefarious purpose, which is

supported by the evidence.

           The Court concludes it was not entirely clear in 2013

whether kidnapping under § 1201 could serve as a predicate

offense to felony murder.    The Court, however, concludes Lawrence

has not established “there is a reasonable probability that, but

for counsel's [alleged] error[], the result of the proceeding

would have been different.”    As noted, the government has made


16 - OPINION AND ORDER
clear that if defense counsel had moved to dismiss the Third

Court on the ground that § 1201 could not serve as a predicate

offense to felony murder, the government would have amended the

Third Superseding Indictment to allege generic kidnapping as the

predicate offense and to allege a “nefarious purpose” for the

kidnapping.   In addition, based on the record before the Court at

the time of the Third Superseding Indictment, the Court would

have concluded the facts supported an allegation of nefarious

purpose.

           Accordingly, the Court concludes defense counsel was

not ineffective when he failed to challenge the Third Superseding

Indictment on the ground that § 1201 could not serve as a

predicate offense to felony murder.

II.   Ineffective Assistance Claims Based on the Plea Agreement

      Lawrence alleges a number of ineffective-assistance claims

based on defense counsel’s performance during the plea-agreement

process.   Specifically, Lawrence alleges defense counsel was

ineffective when he:

      1.   recommended Lawrence “plead guilty to Count Three under

           the terms outlined in her plea agreement . . . because

           Count Three, as alleged in the Third Superseding

           Indictment, failed to allege an offense”;

      2.   advised Lawrence “to plead guilty, without advising her

           that, if she were to go to trial, evidence of


17 - OPINION AND ORDER
          intoxication, mental illness, and intellectual

          disability would be admissible as to [Lawrence’s]

          intent to commit the crimes alleged”

     2.   “failed to move for an arrest of judgment under Federal

          Rules of Criminal Procedure . . . 34, after the change

          of plea, asserting that the case should be dismissed

          because Count Three failed to state an offense”;

     3.   advised Lawrence “to plead guilty pursuant to a plea

          agreement in which the government could ask for no more

          than 35 years of imprisonment without adequately

          understanding or advising [Lawrence] of the risk that

          the court would impose a sentence of life

          imprisonment”;

     4.   failed to negotiate a plea agreement in which Lawrence

          would not have to waive her right to an appeal in the

          event the Court imposed a sentence of life

          imprisonment; and

     5.   “failed to negotiate a plea agreement under Federal

          Rules of Criminal Procedure, Rule 11(c)(1)(C), that

          would have bound . . . Lawrence’s guilty plea to an

          agreement by the Court to impose a sentence within a

          term of years, as opposed to life imprisonment.”

     A.   Background

          On November 21, 2013, Lawrence pled guilty to Count


18 - OPINION AND ORDER
Three of the Third Superseding Indictment.   Under the Plea

Agreement the government agreed to dismiss Counts One and Two of

the Third Superseding Indictment against Lawrence; to recommend a

three-level downward adjustment for acceptance of responsibility

under United States Sentencing Guideline (U.S.S.G.) § 3E1.1; to

file a motion for a U.S.S.G. § 5K1.12 downward departure based on

Lawrence’s cooperation; and to recommend “a sentence of no longer

than 35 years (420 months) in prison.”   Lawrence agreed not to

ask the Court to impose a sentence of less than 25 years, waived

her right to appeal her conviction and sentence on any grounds

“except for a claim that the sentence imposed exceed[ed] the

statutory maximum,” and waived her right to file a collateral

attack on her sentence on any ground other than ineffective

assistance of counsel.   Both parties agreed the Plea Agreement

was made pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B), and, therefore, the sentencing “recommendation[s] or

request[s] [did] not bind the court.”

          The Plea Petition signed by Lawrence noted

               although the judge will consider the
               recommendations and agreements of both the
               prosecution and defense attorneys concerning
               sentencing, the judge is not obligated to
               follow those recommendations or agreements.
               If the judge imposes a sentence different


     2
       U.S.S.G. § 5K1.1 provides: “Upon motion of the government
stating that the defendant has provided substantial assistance in
the investigation or prosecution of another person who has
committed an offense, the court may depart from the guidelines.”

19 - OPINION AND ORDER
               from what I expected to receive under the
               terms of my Plea Agreement with the
               prosecutor, I do not have a right to withdraw
               my plea.

Plea Pet. (Docket #127) at ¶ 9. The Plea Petition also noted the

maximum sentence

               that can be imposed upon me for the crime(s)
               to which I am pleading guilty is life
               imprisonment.

                                * * *

               My attorney has discussed with me the Federal
               Sentencing Guidelines. I understand that the
               Federal Sentencing Guidelines are advisory,
               not mandatory. I also know the sentencing
               judge, in determining the sentence to be
               imposed, must consider those factors set
               forth in Title 18, United States Code,
               Section 3553(a), including, but not limited
               to: the nature and circumstances of the
               offense, my own history and characteristics,
               the goals of sentencing (punishment,
               deterrence, protection, and rehabilitation),
               and the advisory sentencing range established
               by the Sentencing Guidelines. I understand
               the judge is charged with deciding a
               reasonable sentence based on the totality of
               circumstances, and the Federal Sentencing
               Guidelines are one of the factors the judge
               must consider in determining a reasonable
               sentence, and that there is no guarantee that
               my sentence will be within the guideline
               range. If my attorney or any other person
               has calculated a guideline range for me, I
               know that this is only a prediction and that
               it is the judge who makes the final decision
               as to what the guideline range is and what
               sentence will be imposed. I also know that a
               judge may not impose a sentence greater than
               the maximum sentence referred to in paragraph
               (10) above.

Plea Pet. at ¶ 13.


20 - OPINION AND ORDER
          At the November 21, 2013, change-of-plea hearing

Lawrence advised the Court that she had spent enough time with

her attorney to understand the nature and seriousness of the

charge against her, to understand the evidence the government had

to support the charges, and to discuss her options including her

right to go to trial.    The Court also engaged in the following

discussion with Lawrence:

          THE COURT:        Well, then we're going to go over it
                            right now. Okay? It's okay. This is
                            really important, and I want to be sure,
                            Ms. Lawrence, that you're not rushed
                            into anything, and that you really know
                            what we're talking about. So take a
                            look at that letter called Plea Offer.
                            Do you see it?

          THE DEFENDANT: Yes.

                                      * * *

          THE COURT:        Okay. It's a contract. It's a binding
                            agreement between you and the
                            prosecutor. Do you understand that?

          THE DEFENDANT: Yes.

          THE COURT:        I am not part of the agreement. I am
                            not allowed to make you any promises or
                            to enter into any negotiations. So the
                            deal is between you and the Government,
                            but not the Court. Do you understand?

          THE DEFENDANT: Yes.

                                      * * *

          THE COURT:        It -- this agreement says you agree to
                            plead guilty to Count 3 of the
                            Superseding Indictment that charges
                            Murder in the First Degree. And, in
                            exchange, the prosecutor is going to

21 - OPINION AND ORDER
                         dismiss all of the other charges brought
                         against you. In the first indictment,
                         in the second one, and the other charges
                         in the third indictment. So you would
                         end up with one charge, a serious one,
                         Murder in First Degree, but none other.
                         Do you understand?

          THE DEFENDANT: Yes.

          THE COURT:     Okay. He explained what the maximum
                         penalties were for murder in the First
                         Degree. Life in prison is the mandatory
                         sentence, meaning a judge normally must
                         impose life unless, as in this case,
                         there's an agreement between the parties
                         for the Government to ask for a
                         reduction based on cooperation. Do you
                         understand that?

          THE DEFENDANT: Yes, I do.

          THE COURT:     I'm going to put it another way. If the
                         Government did not ask me, based on your
                         expected cooperation, to sentence you
                         below life, if the Government didn't
                         open that door, I wouldn't have the
                         power to sentence you to anything but
                         life, if convicted of this charge. Do
                         you understand that?

          THE DEFENDANT: Yes, I do.

                                      * * *

          THE COURT:     This agreement allows you to ask for a
                         sentence of no less than 25 years. To
                         argue to me, through Mr. Coan, that 25
                         years is enough of a sentence for you in
                         this circumstance. But you're not
                         allowed to ask for anything less than 25
                         years, under this agreement. Do you
                         understand?

          THE DEFENDANT: Yes, I do.

          THE COURT:     At the same time, the Government's not
                         allowed to ask for any more than 35

22 - OPINION AND ORDER
                          years.   Do you understand?

           THE DEFENDANT: Yes.

                                       * * *

           THE COURT:     So, in theory, I don't have to sentence
                          you higher than 25 months. In theory, I
                          could sentence you lower. In theory, I
                          could sentence you above 35 years, up to
                          life. I don't know what the sentence
                          will be. I need you to really
                          understand, though, that there isn't any
                          promise being made to you by me what
                          your sentence is going to be. Do you
                          understand that?

           THE DEFENDANT: Yes.

           THE COURT:     And specifically you won't be free to
                          take back your guilty plea if you don't
                          like the sentence I impose. You're
                          bound by it. Do you understand?

           THE DEFENDANT: Yes, I do.

           THE COURT:     You're not only bound to it in this
                          court, you're giving up your right to
                          appeal to a higher court the fact that
                          I'm allowing you to plead guilty and the
                          sentence I impose. Do you understand?

           THE DEFENDANT: Yes, I do.

Def.’s Second Am. Mot. to Vacate, Ex. 204 at 24-28.     The Court

found Lawrence was fully competent; was making a “a knowing,

intelligent, and voluntary waiver of [her] rights”; and her

guilty plea was “knowing, intelligent, and voluntary.”     Id. at

46.   The Court also found there was a sufficient “factual basis

for a finding of guilt . . . beyond any reasonable doubt” as to

the charge of Murder in the First Degree as alleged in Count 3 of


23 - OPINION AND ORDER
the Third Superseding Indictment.    Id.

     B.   Standards

           "Defendants’ . . . Sixth Amendment right to counsel

. . . extends to the plea-bargaining process."       Lafler v. Cooper,

566 U.S. 156, 162 (2012)(citation omitted).       See also Padilla v.

Ky., 559 U.S. 356, 364 (2010)(same).    Accordingly, “[d]uring plea

negotiations defendants are 'entitled to the effective assistance

of competent counsel.'"    Lafler, 566 U.S. at 162 (quoting McMann

v. Richardson, 397 U.S. 759, 771 (1970)).

           "In Hill, the Court held 'the two-part Strickland v.

Washington test applies to challenges to guilty pleas based on

ineffective assistance of counsel.’”       Lafler, 566 U.S. at 162

(quoting Hill v. Lockhart, 474 U.S. 52, 58 (1985)).      In Missouri

v. Frye the Supreme Court made clear that “the standard laid out

in Hill” continues to apply when a defendant asserts ineffective

assistance of counsel at the plea stage “led him to accept a plea

offer as opposed to proceeding to trial.” 566 U.S. 134, 147

(2012).   See also Lafler, 566 U.S. at 162-63 (contrasts facts in

Lafler to circumstances in Hill in which ineffective assistance

of counsel led the defendant to plead guilty rather than to

proceed to trial).    Thus, when evaluating a claim of ineffective

assistance of counsel based on an allegation that counsel's

ineffective performance led the defendant to plead guilty rather

than to proceed to trial, the Court must determine whether the


24 - OPINION AND ORDER
defendant has shown “‘there is a reasonable probability that, but

for counsel's errors, [the defendant] would not have pleaded

guilty and would have insisted on going to trial.’”        Lafler, 566

U.S. at 162 (quoting Hill, 474 U.S. at 59).

              "A reasonable probability is a probability sufficient

to undermine confidence in the outcome."        Strickland, 466 U.S. at

695.     See also Smith v. Almada, 640 F.3d 931, 940 (9th Cir.

2011).      In addition, the test to determine the validity of a

guilty plea remains “whether the plea represents a voluntary and

intelligent choice among the alternative courses of action open

to the defendant.”      Hill, 474 U.S. at 56.    See also Mahoney, 611

F.3d at 988.

       C.     Failures Related to Sufficiency of the Indictment

              As noted, Lawrence asserts defense counsel was

ineffective when he “failed to move for an arrest of judgment

under Federal Rules of Criminal Procedure . . . 34, after the

change of plea, asserting that the case should be dismissed

because Count Three failed to state an offense” and when he

recommended Lawrence plead guilty to Count Three “because Count

Three, as alleged in the Third Superseding Indictment, failed to

allege an offense.”

              The Court has already concluded defense counsel was not

ineffective when he failed to move to dismiss the Third

Superseding Indictment on the ground that it failed to allege an


25 - OPINION AND ORDER
offense.   For the same reasons, the Court concludes defense

counsel was not ineffective when he failed to move for an arrest

of judgment under Rule 34 or when they recommended Lawrence plead

guilty to Count Three of the Third Superseding Indictment.

     D.    Failure to Advise of the Loss of Potential Defenses to
           Intent

           Lawrence asserts defense counsel provided ineffective

assistance when he advised her “to plead guilty, without advising

her that, if she were to go to trial, evidence of intoxication,

mental illness, and intellectual disability would be admissible

as to her intent to commit the crimes alleged.”   Lawrence,

however, does not identify any facts to support her assertion

that defense counsel failed to explore a diminished-capacity

defense or that he failed to advise Lawrence that she was losing

the ability to assert such a defense by pleading guilty.

Specifically, the record reflects defense counsel was aware of

Lawrence’s mental limitations early in this case and knew

Lawrence had been drinking alcohol on the night of the murder.

For example, the record reflects defense counsel ordered

psychological evaluations of Lawrence in December 2012 and in

October 2013, and these evaluations established Lawrence had a

borderline IQ and “coping deficits.”   At sentencing defense

counsel argued comprehensively about Lawrence’s limitations and

asserted they warranted a sentence less than life.   There is not

any indication in the record that defense counsel failed to

26 - OPINION AND ORDER
appreciate Lawrence’s limitations or to understand that they

could be mitigating evidence in the event this matter went to

trial.   In addition, Lawrence affirmed at the change-of-plea

hearing that she had thoroughly discussed her possible trial

defenses with counsel and understood she was giving up those

possible defenses by not going to trial.

           Finally, it is questionable whether Lawrence could have

established she was so intoxicated or that her limitations were

so severe on the night of the crime that she “lacked the ability

to attain the culpable state of mind which defines the crime.”

United States v. Twine, 853 F.2d 676, 678 (9th Cir. 1988)

(“Diminished capacity is directly concerned with whether the

defendant possessed the ability to attain the culpable state of

mind which defines the crime.”).    See also United States v.

Christian, 749 F.3d 806, 815 (9th Cir. 2014)(same).   The record

includes several facts that indicate Lawrence possessed the

ability to attain the specific intent for both the kidnapping and

the burglary predicate crimes.   For example, the record reflects

Lawrence planned to attack Kalama, carried lethal weapons to the

scene for use during the attack, expressed worry during the

attack that Kalama would contact the police, attempted to

eliminate evidence after Kalama’s death, and expressed regret

immediately after the murder.    In addition, Lawrence was able to

provide a detailed account of the crime and to recall where the


27 - OPINION AND ORDER
victim’s body was located despite drinking alcohol and having a

borderline IQ.

          The Court concludes on this record that Lawrence has

not established she was prejudiced by defense counsel’s advice to

plead guilty.

     E.   Failures of Plea Negotiation

          Lawrence asserts defense counsel made several errors

when he negotiated the Plea Agreement.   Specifically, Lawrence

asserts defense counsel provided ineffective assistance of

counsel when he advised Lawrence “to plead guilty pursuant to a

plea agreement in which the government could ask for no more than

35 years of imprisonment without adequately advising [Lawrence]

of the risk that the court would impose a sentence of life

imprisonment”; failed to negotiate a plea agreement in which

Lawrence would not have to waive her right to an appeal in the

event the Court imposed a sentence of life imprisonment; and/or

“failed to negotiate a plea agreement under Federal Rules of

Criminal Procedure, Rule 11(c)(1)(C), that would have bound the

court to impose a sentence within a term of years and less than

life imprisonment.”

          1.     Adequate Understanding of Risk of Life
                 Imprisonment

                 As noted, Lawrence asserts defense counsel

provided ineffective assistance of counsel when he advised her



28 - OPINION AND ORDER
“to plead guilty pursuant to a plea agreement in which the

government could ask for no more than 35 years of imprisonment

without adequately understanding or advising [Lawrence] of the

risk that the court would impose a sentence of life

imprisonment.”

                  Even if defense counsel failed to understand or to

advise Lawrence of the risk that the Court could impose a life

sentence, which is questionable, the record reflects Lawrence was

adequately advised of this risk both in the language of the Plea

Agreement and by the Court.    As noted, the Plea Agreement

provided “although the judge will consider the recommendations

and agreements of both the prosecution and defense attorneys

concerning sentencing, the judge is not obligated to follow those

recommendations or agreements” and that the maximum sentence

“that can be imposed upon me for the crime(s) to which I am

pleading guilty is life imprisonment.”    In addition, the Court

was very clear at Lawrence’s plea hearing about the fact that the

maximum sentence for the crime to which Lawrence pled guilty was

life imprisonment and that the Court did not have to follow the

Plea Agreement.    As noted, the Court advised Lawrence:

                  So, in theory, I don't have to sentence you higher
                  than 25 months. In theory, I could sentence you
                  lower. In theory, I could sentence you above 35
                  years, up to life. I don't know what the sentence
                  will be. I need you to really understand, though,
                  that there isn't any promise being made to you by
                  me what your sentence is going to be.


29 - OPINION AND ORDER
Def.’s Second Am. Mot. to Vacate, Ex. 204 at 28.   Lawrence

indicated she understood the crime to which she was pleading

guilty had a maximum sentence of life imprisonment, that the

Court did not have to follow the Plea Agreement, and that she was

not guaranteed any particular sentence.    Thus, even if defense

counsel did not adequately understand or advise Lawrence that

there was a risk that the Court could impose a sentence of life

imprisonment, Lawrence has not established she was prejudiced by

counsel’s failure because Lawrence was thoroughly advised by the

Court and by the terms of the Plea Agreement that the Court was

not bound by its terms and that the Court could impose a life

sentence.

            Accordingly, the Court concludes defense counsel was

not ineffective when he advised Lawrence to plead guilty even if

he failed to advise Lawrence “of the risk that the court would

impose a sentence of life imprisonment.”

            2.   Plea Negotiations

                 Lawrence alleges she received ineffective

assistance of counsel when he failed to negotiate a plea

agreement in which Lawrence “would not have to waive her right to

an appeal in the event the Court imposed a sentence of life

imprisonment” and/or “failed to negotiate a plea agreement under

Federal Rules of Criminal Procedure, Rule 11(c)(1)(C), that would

have bound the court to impose a sentence within a term of years


30 - OPINION AND ORDER
and less than life imprisonment.”

          The Supreme Court has made clear that “defendants have

‘no right to be offered a plea . . . nor a federal right that the

judge accept it.’”   Lafler, 566 U.S. at 168 (quoting Frye, 566

U.S. at 148).   Defense counsel, therefore, was not required to

negotiate a plea, to negotiate specific plea terms, or to

negotiate a specific kind of plea.   In addition, appellate

waivers are regularly included in plea deals and “are supported

by public policy considerations.”    United States v. Lopez

Sanchez, No. 2:14-CR-00245-KJM, 2018 WL 1305730, at *3 (E.D. Cal.

Mar. 13, 2018)(citing United States v. Littlefield, 105 F.3d 527,

530 (9th Cir. 1997)(“We have repeatedly noted that public policy

strongly supports plea agreements that include an appeal

waiver.”)).   In addition, according to the government, the appeal

waiver “formed an integral part of the quid pro quo that provided

Lawrence [with] substantial benefits”; i.e., the government’s

agreement to move for a sentence less than life imprisonment and

to drop Counts One and Two of the Third Superseding Indictment.

The government notes in its Response to Lawrence’s Motion that if

defense counsel had “sought an appellate waiver more favorable to

Lawrence or a plea under Rule 11(c)(1)(C), Lawrence likely would

have received a less favorable plea deal.”

          On this record the Court finds defense counsel’s

failure to negotiate a plea agreement in which Lawrence did not


31 - OPINION AND ORDER
have to waive her right to appeal in the event the Court imposed

a sentence of life imprisonment and/or a plea agreement under

Rule 11(c)(1)(C) did not fall “below an objective standard of

reasonableness.”   Accordingly, the Court concludes defense

counsel was not ineffective when he failed to negotiate such a

plea agreement.

III. Ineffective Assistance Claims Based on Sentencing

     Lawrence asserts defense counsel committed numerous errors

at sentencing.    Specifically, Lawrence asserts defense counsel

erred when he:

     8.    “failed to object to the government’s breach of the

           plea agreement at sentencing when it compared . . .

           Lawrence’s case unfavorably with other cases in the

           District of Oregon, described . . . Lawrence’s conduct

           as worse than that of other defendants in the district,

           and made other statements that contradicted its promise

           and obligation to sincerely argue for imposition of no

           more than 35 years’ imprisonment”;

     9.    failed to consider the possibility that the Court would

           impose a sentence above the maximum term recommended by

           the government;

     10.   “failed to object to the government presenting partial

           sentencing information about other cases in the

           District of Oregon, failed to request more information


32 - OPINION AND ORDER
           about those cases, failed to request more time to

           address those cases, and failed to adequately address

           those cases at sentencing”;

     11.   “failed to object to the Court’s separate request for

           sentencing materials from other cases in the District

           of Oregon”;

     12.   “failed to object to the Court’s reliance on its own

           memory and recollection of other Murder in the First

           Degree cases and sentences imposed in the district in

           support of the court’s assertion that [Lawence’s] case

           was not sufficiently similar to those other cases to

           justify a sentence of less than life imprisonment”;

     13.   “failed to obtain and present to the Court . . .

           sentencing data that would have provided the Court with

           a meaningful basis of comparison when the Court was

           determining what sentence to impose”; and

     14.   “[w]hen, at sentencing, the Court’s statements made it

           plain that the Court considered defendants’ conduct

           worse than that of others convicted of First Degree

           Murder in the District of Oregon, defense counsel

           failed to move for a continuance on the basis that the

           defense had not had a fair or meaningful opportunity to

           understand, evaluate, and present information about

           those cases.”


33 - OPINION AND ORDER
     A.   Background

          On March 12, 2014, the Probation Office prepared a

Presentence Report (PSR) in which it recommended the Court to

impose the maximum sentence the government could seek under the

terms of the Plea Agreement (420 months) and suggested the

“brutal torture” employed in the crime indicated the Court should

not grant a variance.

          On April 9, 2014, the government filed a Sentencing

Memorandum in which it recommended the Court sentence Lawrence to

384 months imprisonment.   The government noted the egregious

facts of the crime and the seriousness of Lawrence’s offense, but

the government also noted factors that mitigated a life sentence

including Lawrence’s cooperation, her “truly tragic childhood,”

her “multiple mental health issues,” and her “very low IQ.”

Gov.’s Sentencing Mem. at 7.   The government also identified a

number of cases involving first-degree murder on the Warm Springs

Reservation that did not result in life sentences.

          On April 15, 2014, the Court notified the parties that

it had requested the Probation Officer to prepare a report

listing cases within the District of Oregon in which the court

had imposed life sentences.    On April 15, 2014, the Probation

Office provided to the Court and the parties a memorandum

detailing cases in which the court as a whole had imposed life

sentences and cases in which the court had merely imposed lengthy


34 - OPINION AND ORDER
sentences.

             On April 16, 2014, the Court held a sentencing hearing

for Lawrence and Smith.     Lawrence, Smith, and the government

requested the Court to hear a sentencing presentation on behalf

of Lawrence without the presence of Smith and then a separate

proceeding on behalf of Smith without the presence of Lawrence.

The Court approved the parties’ request.     Accordingly, counsel

for Lawrence and Smith made separate sentencing presentations

with only the pertinent defendant present, and the government

made separate presentations for Lawrence and Smith as well.       At

the conclusion of all of the presentations the Court sentenced

Lawrence and Smith.

             During the government’s presentation related to

Lawrence’s sentence AUSA Craig Gabriel advised the Court that the

government was moving for a one-level departure under U.S.S.G.

§ 5K1.1 for Lawrence’s substantial assistance and set out the

factual bases for the government’s recommendation.     AUSA Gabriel

then reiterated that the government “stand[s] by the plea

agreement” and requested a 32-year sentence for Lawrence.      Def.’s

Second Am. Mot. to Vacate, Ex. 209 at 82.     The Court inquired

whether AUSA Gabriel would like to “speak to any comparators

specifically.”     Id.   AUSA Gabriel indicated he wanted to address

comparators, and the Court and AUSA Gabriel then engaged in the

following exchange:


35 - OPINION AND ORDER
          MR. GABRIEL:   Yes, your Honor. I -- first, with
                         respect to the prior sentences imposed
                         for Murder in the First Degree, I think
                         a sentence of 32 years for Ms. Lawrence
                         falls within the heartland, to use
                         language we used to use, of those cases.

                         We've had cases that have resolved for
                         30 years. Cases that have resolved for
                         35 years, where there were two deaths.
                         A case that resolved for 40 years.

                         But Ms. Lawrence's behavior was -- it
                         was just more heinous. It was more
                         horrific.

          THE COURT:     None of those cases involved prolonged
                         torture.

          MR. GABRIEL:   Right.

          THE COURT:     And what might be called conduct that
                         would qualify for aggravated murder
                         analysis under state law. Conduct in
                         the course of the commission of multiple
                         felony crimes over many hours and on a
                         repeated basis. So this case does seem
                         to stand apart from the others, the
                         other murder cases.

          MR. GABRIEL:   It does. Mr. Williams and I were
                         speaking this morning. We went to the
                         Oregon state code. It's not a relevant
                         factor under 3553(a), but this is
                         probably an ag murder case in state
                         court because there was an intent to
                         torture and maim the victim here.

          THE COURT:     And if it was a state prosecution, the
                         state of Oregon, if it had jurisdiction,
                         would have the option to seek the death
                         penalty for such a case?

          MR. GABRIEL:   Correct. If the defendants had been
                         convicted of aggravated murder, the
                         state court judge or the jury would have
                         had three options: Death, life – true
                         life, without parole, or life with the

36 - OPINION AND ORDER
                         possibility of parole after 30 years,
                         day for day.

          THE COURT:     And so my point, with respect to the
                         reference to the other murder cases
                         . . . all having sentences that you say
                         I should match in that range, involve
                         conduct that was not as egregious, as
                         brutal, or as prolonged as the defendant
                         and Ms. Smith engaged in. So I'm
                         skeptical about the argument that the
                         sentence you're recommending is
                         comparable, because I'm concerned . . .
                         this case really doesn't have a
                         comparator. And, therefore, the Court's
                         duty to avoid unwarranted disparity is
                         an academic one because there really has
                         not been anything reasonably comparable
                         that I know of. Am I missing something
                         there on the facts?

          MR. GABRIEL:   I don't believe you're missing anything
                         on the facts of what happened that day.
                         This is -- at least in the last 14 years
                         -- the worst murder that has come . . .
                         to federal jurisdiction.

          THE COURT:     So if it's the worst of the worst, and
                         appreciating you have a contractual
                         obligation not to argue for more than 35
                         years, or 32 years, I'm still
                         questioning the validity of your
                         argument that the sentence you're
                         recommending is appropriate in part
                         because it is comparable to the other
                         sentences, because I don't think it is.

                                   * * *

                         So do you want to comment on the other
                         cases that the Probation Office brought
                         to my attention, where life sentences
                         were imposed and nobody died? Life
                         sentences were imposed in cases of
                         aggravated child pornography, in cases
                         of violent bank robbery, nobody died,
                         and yet life sentences were imposed?


37 - OPINION AND ORDER
          MR. GABRIEL:   Your Honor, I will comment on those
                         briefly. The facts in those cases speak
                         for themselves. Nobody died.

                         The criminal history of some of these
                         defendants[, however,] was much worse
                         than the criminal history of these
                         defendants.

                                   * * *

                         And then with respect to the child
                         exploitation cases, in those cases, even
                         though somebody may not have died, those
                         cases addressed prolific child
                         pornography producers, who were habitual
                         offenders. And the social science does
                         say that the recidivism rate for sex
                         offenders such as that is so incredibly
                         high, that they present a dangerousness
                         for the rest of –

          THE COURT:     So you mentioned Congressional intent.
                         And certainly Congress has spoken with
                         respect to the risk to the community in
                         those kinds of violations. But Congress
                         also spoke in Murder in the First
                         Degree, to say that it should be
                         mandatory life.

          MR. GABRIEL:   Well, the statute does require life.
                         But the defendants -- both defendants
                         did provide substantial assistance,
                         which relieves the Court from the
                         obligation to impose life. But,
                         obviously, it's the most -- or among the
                         most serious crimes in the entire code.
                         We don't dispute that.

          THE COURT:     Why is the sentence you're seeking
                         sufficient, given the seriousness of the
                         criminal behavior at issue here?

          MR. GABRIEL:   We believe it's sufficient with respect
                         to Ms. Lawrence specifically because she
                         was 20 years old at the time. And she
                         had the childhood that . . . led her to
                         a place where she was easily involved in

38 - OPINION AND ORDER
                           a situation; that she's taken
                           responsibility for. She acted
                           voluntarily, knowingly, with malice
                           aforethought. But she was put in a
                           situation where all of the violence that
                           had been done to her, she in turn
                           absolutely projected and attacked on
                           somebody else. But we do believe that
                           her mental illness, her traumatic
                           childhood, including the neglect, the
                           sexual abuse, and her low IQ are
                           mitigating factors that may not have
                           been present in the other cases that
                           were presented to the Court for
                           comparison.

          THE COURT:       And her voluntary intoxication, which no
                           doubt played a part in the decision
                           making that day?

          MR. GABRIEL:     Not a defense and not mitigation.

Def.’s Second Am. Mot. to Vacate, Ex. 209 at 82-87.

          During the government’s sentencing presentation related

to Lawrence, AUSA Gabriel moved for a one-level downward

departure under U.S.S.G. § 5K1.1 based on Lawrence’s substantial

assistance.   Specifically, AUSA Gabriel and the Court engaged in

the following discussion

          MR. GABRIEL:     Ms. Lawrence proffered early in
                           this case. She proffered three
                           times over the summer; in July, in
                           August, and September, I believe.
                           Before anybody in this case --
                           herself, Ms. Smith, or the two
                           accessories -- had pleaded guilty;
                           before the motions deadline. Even
                           before that, Mr. Coan --

          THE COURT:       But we're talking eight or nine
                           months after the event?

          MR. GABRIEL:     Yes.   Eight or nine months after

39 - OPINION AND ORDER
                         the event.   Right.

          THE COURT:     So early is relative.

          MR. GABRIEL:   It's relative. But given the case
                         of this magnitude, it's not unusual
                         for it to take several months for
                         the defense to digest discovery.
                         So there were three detailed
                         sessions with Ms. Lawrence. She
                         provided the Government with new
                         facts about the case and the murder
                         that we didn't know about. She was
                         the first to tell us that
                         Angeledith Smith's 12-year-old
                         sister was present during the first
                         two burglaries and assaults. She
                         also told us that Angeledith Smith
                         had shot Faron Kalama with a
                         paintball gun, which was later
                         corroborated by that 12-year-old
                         sister. And there were other
                         details that she provided us that
                         were in fact corroborated. She
                         volunteered some violent acts that
                         she herself had committed in the
                         course of the murder that we didn't
                         know about and nobody had told us
                         about; which, frankly, is
                         consistent with what the Court
                         heard from Ms. Lawrence's
                         witnesses, that she is honest about
                         her criminal actions. She did not
                         minimize her involvement. She made
                         herself available to testify
                         against Angeledith Smith, who at
                         that time had filed a motion to
                         dismiss the Indictment and was on
                         what could have been perceived as a
                         trial footing. So that is the
                         basis for the Government's motion
                         under 5K1.1. We believe that the
                         motion does apply, it's
                         appropriate, and her assistance was
                         substantial and helpful to the
                         Government.

                                * * *

40 - OPINION AND ORDER
                         So we stand by the plea agreement.
                         It's under Rule 11(c)(1)(B). We
                         believe, taking everything into
                         account – Mr. Coan provides us the
                         psychological reports well in
                         advance of the plea negotiations,
                         and we knew about this mitigation.
                         Our office, from the very top,
                         discussed this case at length, and
                         we believe that a 32-year sentence
                         is appropriate.

Def.’s Second Am. Mot. to Vacate, Ex. 209 at 78-80, 82.   During

his presentation as to Smith AUSA Gabriel noted:

               During the lunch break, your Honor, I spoke with
               Mr. Williams. Mr. Williams litigated the case of
               United States v. Ronald McKinley, Angelo Fuentes,
               and Tony Gilbert. And . . . Ronald McKinley . . .
               received a 480-month prison sentence, and I don't
               think it would be helpful -- at least at this
               point -- to compare the brutality of one case to
               the other. But that murder, in which Mr. McKinley
               received 40 years, Mr. Fuentes 30, and Mr. Gilbert
               approximately 20, was a tragic horrible murder as
               well. And so we stand by the statement that the
               murder here of Faron Kalama was the worst, but it
               could be conditioned with [what] was arguably the
               worst or among the worst because of that McKinley
               murder, 13, 14 years ago.

Def.’s Second Am. Mot. to Vacate, Ex. 209 at 113-14.

          After the parties’ presentations the Court evaluated

the facts of the crime as well as the government’s recommended

sentence and stated:

               The Court's duty today is to impose a sentence on
               each of these two young women, Ms. Smith and
               Ms. Lawrence, who each have their own tragic
               stories. The requirement, as I noted earlier, is
               to impose a sentence that is reasonable in law,
               that's defined as what would be sufficient but not
               greater than necessary to accomplish a number of

41 - OPINION AND ORDER
               purposes set out by statute.

                                   * * *

               [T]he legally correct starting point for guideline
               analysis for each of the defendants is a life
               sentence because that is the sentence mandated by
               law for Murder in the First Degree. . . . [T]he
               guideline is considered to be a life sentence.
               That's where this analysis would end but for the
               fact that the Government has made a motion under
               the Guideline 5K1.1 for a one-level departure,
               meaning a reduction from the guideline range of
               life. The motion is based on the cooperation of
               each of the defendants to varying degrees.

                                   * * *

               It is always up to the Government to determine
               whether such a motion should be made. And so I
               emphasize, again, that had the Government not made
               the motion, the Court's sentencing analysis would
               end with the guideline of life imprisonment. The
               Government having made the motion, the Court is
               required to consider it.

                                   * * *

               But it does not, by any means, relieve the Court
               of the responsibility of considering any sentence
               up to and including life. The parties bring to
               the Court a plea agreement, in each case, which
               authorized the advocacy that each of the parties
               made. And so with that advocacy and with a
               starting point of the guideline range, I'm
               required to consider a number of factors. The
               first is the nature and the circumstances of the
               offense.

                                   * * *

               [I]t is sufficient to say that the murder of Faron
               Kalama was the end result of many hours of
               extraordinary brutality each of the defendants
               extended to her that, in my judgment, amounts to
               torture. This wasn't an incidental fight in the
               heat of the motion. It was prolonged. It was


42 - OPINION AND ORDER
               repetitive. Defendants would leave only to return
               again with one or the other taking the lead in
               extraordinary violence.

                                    * * *
               The nature and the circumstances of the offense
               could not be more serious. And so that is a
               factor that weighs significantly in favor of a
               lengthy prison term.

               The Court is to consider a sentence that would
               reflect the seriousness of the offense, to promote
               respect for the law, and to provide for just
               punishment. . . . An offense of this egregious
               nature warrants very serious punishment because
               without serious punishment for this kind of
               depraved behavior, there isn't any reason to
               respect the law. If we are not prepared to
               acknowledge this conduct as among the most serious
               of criminal behavior, then our laws do not deserve
               respect.

                                   * * *

               Now, Ms. Winemiller made the point every way she
               could that the defendants did not start out
               intending to murder Ms. Kalama. They intended to
               beat her dirty, are the quotes. But whatever that
               means, it certainly does not imply anything other
               than brutality. They intended to beat her, and
               beat her they did, repeatedly. One wonders how
               she managed to survive as long as she did.
               Somewhere along the way, when there were
               opportunities for one or the other or both to
               retreat, neither did. More alcohol, more
               encouraging one to the other, I think, is fair to
               infer. And we end up with the two of these
               defendants and the juvenile offender and
               Ms. Kalama taking her last breaths in the back of
               a van, and then being dumped.

                                   * * *

               I'm required to consider, also, what sentences
               have been imposed in cases that are similar, and
               to avoid unwarranted disparity. Meaning, if a
               sentence is imposed here that is different than a
               sentence imposed in other cases of Murder in the

43 - OPINION AND ORDER
               First Degree, the difference has to be justified.

               So we start from first trying to analyze whether
               the other cases of Murder in the First Degree that
               have been brought to my attention, all of which
               arose on the Warm Springs reservation, whether
               they are similar to these facts; and, if so, the
               sentences imposed in those cases should affect the
               decision I make today. Unfortunately, I know a
               lot about several of those cases because I had the
               responsibility of imposing those sentences. And I
               do not see much similarity, other than the name of
               the charge. I don't see anything similar about
               the circumstances of this case and other Murder I
               sentences imposed by this Court or other judges in
               this district. There really isn't anything
               similar.

               I asked for guidance from the Probation Office to
               determine whether there were life sentences
               imposed in other cases or lengthy prison
               sentences; again, to try to evaluate what length
               of a prison term would be sufficient in these
               circumstances. And, as has been shared with the
               parties, there were a number of cases identified,
               not one of which resulted in death but involved
               other kinds of circumstances. An armed career
               offender, so someone with a lifelong pattern of
               using firearms and violence. Bank robberies that
               involved firearms and carjackings. Pornography
               cases with extreme facts. So I -- I agree with
               Mr. Gabriel that none of those cases are
               particularly comparative to these circumstances.

                                   * * *

               Congress imposed a mandatory life sentence for
               Murder in the First Degree for a reason. That
               reflected the official perspective of our
               lawmakers that when Murder in the First Degree is
               committed, life ought to be the sentence. The
               Government permitted, through its motion, for a
               downward departure, the Court to consider lesser
               sentences. And, believe me, I have. But in good
               conscience, I do not agree that even the sentence
               recommended by the Government is sufficient here,
               in light of the seriousness of the conduct at
               issue.

44 - OPINION AND ORDER
                                      * * *

                  And I believe it is my duty, today, to impose a
                  life sentence for each of the two defendants. So
                  that will be the judgment of the Court.

Def.’s Second Am. Mot. to Vacate, Ex. 209 at 135-146.

     B.   Lawrence’s Claim Based on the Government’s Alleged
          Breach of the Plea Agreement at Sentencing

          As noted, Lawrence asserts defense counsel erred when

he failed to object to the government’s breach of the Plea

Agreement at sentencing.

          1.      The Law

                  “‘[W]hen a plea rests in any significant degree on

a promise or agreement of the prosecutor, so that it can be said

to be part of the inducement or consideration, such promise must

be fulfilled.’”     United States v. Alcala-Sanchez, 666 F.3d 571,

575 (9th Cir. 2012)(quoting Santobello v. New York, 404 U.S. 257,

262 (1971)).   “A plea agreement is a contract, and the government

is held to its literal terms.”     Alcala-Sanchez, 666 F.3d at 575

(citation omitted).    “Requiring the government to strictly comply

with the terms of a plea agreement encourages plea bargaining,

‘an essential component of the administration of justice’ because

it ensures that a defendant gets the benefit of his or her

bargain — the presentation of a united front to the court.’”     Id.

(quoting Santobello, 404 U.S. at 260).     “It does not matter that

a breach is inadvertent or “‘that the statements or arguments the



45 - OPINION AND ORDER
prosecutor makes in breach of the agreement do not influence the

sentencing judge.’”     Id. (quoting Gunn v. Ignacio, 263 F.3d 965,

969–70 (9th Cir. 2001)).

                  The Ninth Circuit has made clear that the

“government breaches its agreement with the defendant if it

promises to recommend a particular disposition of the case, and

then either fails to recommend that disposition or recommends a

different one.”     United States v. Heredia, 768 F.3d 1220, 1231

(9th Cir. 2014).     “The government's promise to recommend a

particular disposition can be broken either explicitly or

implicitly.”   Id.    “The government is under no obligation to make

an agreed-upon recommendation ‘enthusiastically.’     However, it

may not superficially abide by its promise to recommend a

particular sentence while also making statements that serve no

practical purpose but to advocate for a harsher one.”     Id.

(citations omitted).     Thus, “the government breaches its bargain

with the defendant if it purports to make the promised

recommendation while ‘winking at the district court’ to impliedly

request a different outcome.”     Id. (quoting United States v. Has

No Horses, 261 F.3d 744, 750 (8th Cir. 2001)).     “An implicit

breach of the plea agreement occurs if, for example, the

government agrees to recommend a sentence at the low end of the

applicable Guidelines range, but then makes inflammatory comments

about the defendant's past offenses that do not provide the


46 - OPINION AND ORDER
district judge with any new information or correct factual

inaccuracies.”    Heredia, 768 F.3d at 1231 (citations omitted).

          2.     Analysis

                 Lawrence contends the government breached the

provision of the Plea Agreement in which it recommended a § 5K1.1

downward departure when the government compared Lawrence’s case

unfavorably with other cases in the District of Oregon, described

Lawrence’s conduct as worse than that of other defendants in the

district, and made other statements that contradicted its promise

and obligation to argue for imposition of no more than 35 years’

imprisonment.

          Lawrence asserts defense counsel rendered ineffective

assistance when he failed to object to AUSA Gabriel’s statements

during his sentencing presentation related to Lawrence that

Lawrence’s behavior “was just more heinous.   It was more

horrific” than cases in which sentences imposed for Murder in the

First Degree were 30 years because “none of those cases involved

prolonged torture,” that “this case does seem to stand apart from

the . . . other murder cases,” that this case “is - at least in

the last 14 years - the worst murder that has come to . . .

federal jurisdiction,” and that “the murder here of Faron Kalama

was the worst, but it could be conditioned with [what] was

arguably the worst or among the worst because of that McKinley

murder, 13, 14 years ago.”   Def.’s Second Am. Mot. to Vacate, Ex.


47 - OPINION AND ORDER
209 at 82-84, 114.   Specifically, Lawrence asserts defense

counsel was ineffective when he failed to identify AUSA Gabriel’s

statements as a breach of the Plea Agreement.

               Although AUSA Gabriel made various statements

regarding the nature and/or severity of the crime to which

Lawrence had pled guilty, he also moved for a downward departure

pursuant to the terms of the Plea Agreement.    In addition,

AUSA Gabriel argued in favor of the government’s recommendation

when the Court expressed concern as to whether a downward

departure was warranted.   For example, USA Gabriel conceded the

comparator cases in which individuals had received life

imprisonment did not involve death, but he also pointed out that

“[t]he criminal history of some of these defendants was much

worse than the criminal history of these defendants.”

AUSA Gabriel also noted “with respect to the child exploitation

cases . . . those cases addressed prolific child pornography

producers, who were habitual offenders.   And the social science

does say that the recidivism rate for sex offenders such as that

is so incredibly high, that they present a dangerousness.”

AUSA Gabriel sought to distinguish this case from other cases in

which defendants had received life sentences.   AUSA Gabriel also

pointed out repeatedly to the Court that “defendants did provide

substantial assistance, which relieves the Court from the

obligation to impose life.”   When the Court asked the government


48 - OPINION AND ORDER
to explain “[w]hy . . . the sentence you're seeking [is]

sufficient, given the seriousness of the criminal behavior at

issue here,” AUSA Gabriel defended the government’s request for a

downward departure based on the age of Lawrence; her difficult,

traumatic, and violent relationships and childhood; her abuse;

her mental illness; and her low IQ as factors that “may not have

been present in the other cases that were presented to the Court

for comparison.”   In short, AUSA Gabriel conceded the facts of

the crime to which Lawrence had pled guilty were quite serious,

but he also vigorously defended the government’s recommendation

for a downward departure consistent with the Plea Agreement.

Thus, AUSA Gabriel’s conduct is not the kind of conduct that

courts have found breached plea agreements.

                In Alcala-Sanchez, for example, the government

“promised to recommend a total offense level of 12 and no more

than a 33–month sentence and instead submitted a sentencing

summary chart recommending a total offense level of 20 and a

78–month sentence.”   666 F.3d at 575-76.   The Ninth Circuit held

the government breached the plea agreement and noted “[i]t does

not matter that the breach was inadvertent, caused by a heavy

workload for government lawyers, or the result of cases getting

handed from person to person at the U.S. Attorney's Office.”      Id.

at 576.   Similarly, in United States v. Luciano the Ninth Circuit

concluded the government breached the plea agreement when


49 - OPINION AND ORDER
               [u]nder the plain language of the plea agreement,
               if the government determined that [the defendant]
               had provided substantial assistance, it was
               obligated to move the court, pursuant to U.S.S.G.
               § 5K1.1, “to impose a sentence below the
               otherwise-applicable” Guidelines range of 6-12
               months. Although it filed a section 5K1.1 motion
               asserting that [the defendant] had provided
               substantial assistance, the government recommended
               a 6-month sentence that was within, rather than
               below, the “otherwise applicable” Guidelines
               range.

765 F. App'x 350, 351 (9th Cir. 2019).    In Heredia the Ninth

Circuit concluded the government breached the plea agreement even

though it abided by the letter of the agreement.    The court

explained:

               Here, the parties agreed to recommend that Morales
               receive a prison term equal to the low end of the
               applicable Guidelines range plus a three-year term
               of supervised release. The government breached
               its agreement, however, through its repeated and
               inflammatory references to Morales's criminal
               history in its sentencing memorandum. . . .
               [G]iven the opportunity to argue for the low-end
               sentence it had promised to recommend, the
               government offered a series of prejudicial
               “statements related to the seriousness of the
               defendant's prior record.” Whitney, 673 F.3d at
               971. The central theme of the government's
               sentencing position was that Morales was a
               dangerous recidivist who had spent twenty years
               flouting the law and menacing others. Whether
               intentional or not, the government breached the
               plea agreement by implicitly recommending a higher
               sentence than agreed upon.

                                         * * *

               Indeed, given the government's promise of
               leniency, it is notable that its sentencing
               memorandum contained no mitigating information at
               all. Rather, it emphasized that Morales, a
               “danger to the community,” needed to be

50 - OPINION AND ORDER
               “deterre[d]” because of his “20–year criminal
               history,” his “consistent disregard” for the law,
               and his criminal “propensity.” The reader is left
               to wonder why the government believed a low-end
               Guidelines sentence was appropriate in the first
               place. Accordingly, we conclude that, as a whole
               and in context, the government's pejorative
               comments about Morales's criminal history and
               detailed descriptions of his prior offenses served
               “no purpose” but to argue for a harsher punishment
               than it had agreed to recommend. By implicitly
               advocating for a sentence other than the
               stipulated one, the government breached the plea
               agreement.

768 F.3d at 1232-34 (quotations omitted).

               Here, in contrast, AUSA Gabriel’s comments about

the facts of this case and the nature of the charge were made in

the context of addressing the Court’s express concerns that a

sentence less than a life sentence would be insufficient to

achieve the goals of the sentencing guidelines.   AUSA Gabriel,

unlike the prosecutor in Heredia, did not make the promised

recommendation “while winking at the district court’ to impliedly

request a different outcome.”   As noted, AUSA Gabriel

acknowledged the Court’s concerns about a sentence less than life

and argued for a lesser sentence for Lawrence based on her

cooperation, her history, her mental illness, her low IQ, and her

particular situation.    On this record, therefore, the Court

concludes AUSA Gabriel did not implicitly or explicitly breach

the Plea Agreement.

               Accordingly, the Court concludes Lawrence’s

counsel did not provide ineffective assistance when they failed

51 - OPINION AND ORDER
to object to the government’s alleged breach of the Plea

Agreement.

     C.      Lawrence’s Claim Based on Defense Counsel’s Failure to
             Consider the Possibility that the Court Would Impose a
             Life Sentence

             Lawrence asserts she received ineffective assistance of

counsel at sentencing when defense counsel failed to consider the

possibility that the Court would impose a life sentence.

             Even if defense counsel’s failure to appreciate fully

that the Court could impose a life sentence despite the Plea

Agreement fell below an objective standard of reasonableness, the

Lawrence fails to establish prejudice.    Lawrence does not

identify the way in which counsel’s fuller appreciation of the

risk would have resulted in an alternative strategy at sentencing

and would have created a reasonable probability that she would

have received a lesser sentence.    The Court fully appreciated at

sentencing Lawrence’s violent and difficult background and

circumstances as well as her mental illness, low IQ, and

significant assistance to the government when it decided on a

life sentence.    The Court also concluded the comparator cases

were unhelpful, and, therefore, the Court did not consider them.

In addition, the Court has already concluded AUSA Gabriel did not

breach the Plea Agreement.    Finally, even if the sentencing

hearing had not been bifurcated, the Court would still have been

deeply troubled by the facts of the crime and reached the same


52 - OPINION AND ORDER
conclusion that a sentence less than life would not achieve the

goals of the sentencing guidelines.   The Court, therefore,

concludes Lawrence has not established that the result of the

proceeding would have been different but for defense counsel’s

failure to consider the possibility that the Court would impose a

life sentence.

            Accordingly, the Court concludes Lawrence’s counsel did

not provide ineffective assistance when he failed to consider the

possibility that the Court would impose a life sentence.

     D.     Lawrence’s Claim Based on Counsel’s Failure to Object
            to the Presentation and Use of Comparator Cases

            Lawrence alleges she received ineffective assistance of

counsel when counsel failed to object when the Court considered

information beyond that contained in the record to sentence

Lawrence.   Specifically, Lawrence asserts counsel should have

objected to the government’s presentation of “partial sentencing

information about other cases in the District of Oregon,”

objected to the “Court’s separate request for sentencing

materials from other cases in the District of Oregon,” and

objected to “the Court’s reliance on its own memory and

recollection of the details from other murder cases in the

District of Oregon.”   Lawrence also asserts defense counsel

provided ineffective assistance “[w]hen, at sentencing, the

Court’s statements made it plain that the Court considered

defendants’ conduct worse than that of others convicted of First

53 - OPINION AND ORDER
Degree Murder in the District of Oregon [and] defense counsel

failed to move for a continuance on the basis that the defense

had not had a fair or meaningful opportunity to understand,

evaluate, and present information about those cases.”   The

government asserts Lawrence’s claim related to use of the various

comparator cases is barred by the resolution of her direct

appeal.

          Generally a defendant may not relitigate in a § 2255

proceeding those issues that have been resolved on appeal.     See,

e.g., United States v. Redd, 759 F.2d 699, 701 (9th Cir. 1985)

(The defendant “also claims . . . he was denied effective

assistance of counsel because his attorney failed to raise double

jeopardy, due process, res judicata, and collateral estoppel

challenges during his probation revocation hearing.   Since these

challenges [were raised and decided on appeal, they] would all

have been meritless, [and, therefore, the defendant] cannot claim

that his counsel's failure to raise them constituted ineffective

assistance.”); United States v. Ramirez, 327 F. App’x 751, 752

(9th Cir. 2009)(The defendant “is barred from using a § 2255

motion to relitigate issues decided on direct appeal.”).

          On appeal of Lawrence’s case the Ninth Circuit

dismissed Lawrence’s claim that her “sentences were improperly

influenced by consideration of other crimes committed in the

District of Oregon” and explained:


54 - OPINION AND ORDER
               The [district] court . . . dismissed the other
               crimes that it considered as “not . . . reasonably
               comparable” to [Lawrence’s] crime. It then
               explained that the need to impose a comparable
               sentence in this case was an “academic” issue that
               was “[not] a factor that really provide[d] any
               help” in determining the correct sentence. The
               consideration of other crimes thus appears to have
               played little if any role in the district court's
               sentencing decision.

United States v. Lawrence, 630 F. App’x 672, 675 (9th Cir. 2015).

Thus, in this case, as in Redd, any challenge by defense counsel

to the Court’s use of comparator cases provided by the Probation

Office, the government, or the Court’s own memory would have been

meritless because Lawrence’s challenge to the use of comparator

cases was raised and dismissed on appeal.   The Court, therefore,

concludes Lawrence cannot claim defense counsel's failure to

object to the use of comparator cases constituted ineffective

assistance of counsel.   See Ramirez, 327 F. App’x at 752

(“Therefore, even assuming the failure of Ramirez's attorney to

object to the admission of this testimony is deficient

performance, Ramirez cannot show prejudice because the testimony

was admissible.”)(citing Strickland, 466 U.S. at 688)).

          Accordingly, the Court concludes Lawrence’s counsel did

not provide ineffective assistance when they failed to object to

the Court’s consideration of information beyond that contained in

the record when sentencing Lawrence.

     E.   Lawrence’s Claim for Defense Counsel’s Comparison of
          Lawrence’s Case to Outcomes under Oregon Law


55 - OPINION AND ORDER
          Lawrence asserts she received ineffective assistance of

counsel when defense counsel “invited a comparison to [the

outcome under] Oregon law in . . . Lawrence’s sentencing

submission and then pursued that comparison at sentencing.”   Even

if defense counsel’s comparison to Oregon law fell below an

objective standard of reasonableness under prevailing

professional norms, which is questionable, the Court finds

Lawrence has not established prejudice.

          At sentencing the government expressly argued

comparisons to state law are irrelevant, and the Court agreed.

Specifically, the Court noted:

                 I don't think there's a lot to argue about in
                 terms of the comparison between the ways in which
                 this conduct could have been charged [in state and
                 federal court]. The fact is [Lawrence] admitted
                 responsibility for conduct that is Murder in the
                 First Degree, and she got the Government to agree
                 to open the door to the Court exercising
                 discretion for something other than a mandatory
                 life sentence. So I don't think this comparison
                 [to state law] provides any help at all in trying
                 to analyze, in the end, what is a reasonable
                 sentence.

Def.’s Second Am. Mot. to Vacate, Ex. 209 at 120-21.    Thus, the

Court did not consider defense counsel’s comparison to state law

in sentencing.   The Court, therefore, concludes Lawrence has not

established “a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have

been different.”

          Accordingly, the Court concludes Lawrence’s counsel did

56 - OPINION AND ORDER
not provide ineffective assistance when he “invited a comparison

to Oregon law in . . . Lawrence’s sentencing submission and then

pursued that comparison at sentencing” because the Court did not

consider the state-law comparisons.

IV.   Ineffective Assistance Claims Based on Appeal

      Lawrence alleges she received ineffective assistance of

counsel on appeal when appellate counsel “failed to assert . . .

the sentence of life imprisonment was substantively

unreasonable.”   Lawrence also asserts appellate counsel provided

ineffective assistance when he failed to argue that “the

government’s breach of a plea agreement warranted remand for

re-sentencing before a different judge” and that “the ‘harmless

error’ rule did not apply to the law of contractual plea

agreements” and “failed to petition the appellate court for

reconsideration or en banc review after it” applied the harmless-

error rule.

      A.   Lawrence’s Claim that a Sentence of Life Imprisonment
           Was Substantively Unreasonable

           Lawrence asserts she received ineffective assistance of

counsel on appeal when counsel “failed to assert . . . the

sentence of life imprisonment was substantively unreasonable.”

The Court concludes even if defense counsel’s failure to assert

on appeal that Lawrence’s sentence was substantively

unreasonable, Lawrence has not established prejudice.



57 - OPINION AND ORDER
            The Ninth Circuit explained in United States v. Fitch

that when “‘determining substantive reasonableness, we are to

consider the totality of the circumstances, including the degree

of variance for a sentence imposed outside the Guidelines

range.’”    659 F.3d 788, 798 (9th Cir. 2011)(quoting United States

v. Carty, 520 F.3d 984, 993 (9th Cir. 2008)).    “For a non-

Guidelines sentence, we are to give due deference to the district

court's decision that the § 3553(a) factors, on a whole, justify

the extent of the variance.”     Fitch, 659 F.3d at 798 (quotation

omitted).    “We may not reverse just because we think a different

sentence is appropriate.”    Id.   The Ninth Circuit “afford[s]

significant deference to a district court's sentence under 18

U.S.C. § 3553 and reverse[s] only if the court applied an

incorrect legal rule” or if the sentence was “illogical,

implausible, or without support in inferences that may be drawn

from the facts in the record.”     United States v. Martinez-Lopez,

864 F.3d 1034, 1043 (9th Cir. 2017).

            Lawrence concedes the Court “took note of [Lawrence’s]

mitigating life circumstances,” but she asserts the Court

“ultimately justified a life sentence based on the nature and

circumstances of the conduct and the Court’s perception that

[Lawrence’s] conduct was far worse than that of any other

defendant sentences in the district for murder.”    Lawrence agrees

the Court evaluated each of the § 3553 factors, and she does not


58 - OPINION AND ORDER
assert the Court failed to consider any mitigating circumstances.

Instead Lawrence contends the Court should have balanced those

factors differently.   Thus, Lawrence has not established

sufficient facts or cited any authority from which the Ninth

Circuit could conclude Lawrence’s sentence was “illogical,

implausible, or without support in inferences that may be drawn

from the facts in the record.”   The Court, therefore, concludes

Lawrence has not established she was prejudiced by defense

counsel’s failure to assert on appeal that the sentence of life

imprisonment was substantively unreasonable.

          Accordingly, the Court concludes Lawrence’s counsel did

not provide ineffective assistance when he “failed to assert

. . . the sentence of life imprisonment was substantively

unreasonable.”

     B.   Lawrence’s Claims Related to Failure to Assert Breach
          of the Plea Agreement and Use of the Harmless Error
          Rule

          The Court has already concluded the government did not

breach the Plea Agreement.   The Court, therefore, also concludes

Lawrence did not receive ineffective assistance of counsel on

appeal when appellate counsel failed to argue the government’s

breach of a plea agreement warranted remand for resentencing

before a different judge.

          As to Lawrence’s assertion that appellate counsel

provided ineffective assistance on appeal when he failed to argue


59 - OPINION AND ORDER
that the “harmless-error” rule did not apply to the law of

contractual plea agreements, the Ninth Circuit has made clear

that it reviews the issue for plain error absent an objection to

an alleged breach of the plea agreement at trial.    See, e.g.,

United States v. Hernandez-Castro, 814 F.3d 1044, 1045 (9th Cir.

2016)(reviewing the defendant’s claim that the government

breached the plea agreement for plain error because the defendant

“did not raise this argument at sentencing.”)(citing Puckett v.

United States, 556 U.S. 129, 135 (2009)); United States v.

Gonzalez-Aguilar, 718 F.3d 1185, 1187 (9th Cir. 2013)(same).

Lawrence, therefore, has failed to establish either that

appellate counsel’s performance fell below an objective standard

of reasonableness under prevailing professional norms or that the

result of the proceeding would have been different “but for”

appellate counsel’s errors.

     Accordingly, the Court concludes Lawrence’s counsel did not

provide ineffective assistance when he failed to argue that “the

government’s breach of a plea agreement warranted remand for

re-sentencing before a different judge,” failed to argue that

“the ‘harmless error’ rule did not apply to the law of

contractual plea agreements,” and/or “failed to petition the

appellate court for reconsideration or en banc review after it”

applied the harmless error rule.

V.   Lawrence’s Claim Related to Cumulative Errors


60 - OPINION AND ORDER
     Finally, Lawrence asserts:   “To the extent that this Court

were to conclude that the constitutional deprivations viewed

individually were harmless, not prejudicial, or otherwise not

warranting relief, it must conclude that the cumulative effect of

the multiplicity of errors (in any combination) does.”

     The Ninth Circuit has “‘granted habeas relief under the

cumulative effects doctrine when there is a ‘unique symmetry’ of

otherwise harmless errors, such that they amplify each other in

relation to a key contested issue in the case.’”    Smith v.

Pennywell, 742 F. App'x 230, 232 (9th Cir. 2018)(quoting Ybarra

v. McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011)).   Although

Lawrence points to a number of alleged potential errors, the

Court has concluded most of the items identified are not error or

that Lawrence has not established prejudice.   The Court,

therefore, concludes Lawrence “has failed to establish a ‘unique

symmetry’ of errors that amplify a key contested issue.”       Smith,

742 F. App’x at 232.

     In summary, the Court denies Lawrence’s Second Amended

Motion to Vacate, Set Aside or Correct Sentence.    In addition,

the Court finds Lawrence has not made a substantial showing that

she was denied a constitutional right, and, therefore, the Court

declines to issue a Certificate of Appealability.



                           CONCLUSION


61 - OPINION AND ORDER
     For these reasons, the Court DENIES Lawrence’s Second

Amended Motion (#281) Under 28 U.S.C. § 2255 to Vacate, Set Aside

or Correct Sentence by A Person in Federal Custody and DECLINES

to issue a Certificate of Appealability.

     IT IS SO ORDERED.

     DATED this 16th day of August, 2019.



                              /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




62 - OPINION AND ORDER
